EXHIBIT 10.15 EMPLOYMENT AGREEMENT THIS AGREEMENT is made as of the 9th day of February 2004, between Merchants& Manufacturers Bancorporation, Inc.(the "Employer"), a Wisconsin corporation, its successors and assigns, and Charles P. Heffernan (the "Employee"). RECITALS WHEREAS, Employer is in the business of providing banking and other related services, to individuals and businesses, including to customers of Employer's affiliated businesses; and WHEREAS, Employer and Employee desire to set forth terms and conditions of Employee's terms of employment. AGREEMENT NOW, THEREFORE, in consideration of the mutual covenants and agreements set forth below: 1.Employment.Employer shall employ Employee and Employee shall serve, on the terms and conditions set forth herein, for the period provided in Section2. 2.Term of Employment.The period of Employee's employment under this Agreement shall be deemed to have commenced as of the date first above written and shall continue for a period of sixty (60) calendar months thereafter, unless earlier terminated as provided in this Agreement (the "Employment Term").The Employment Term may thereafter be extended upon such terms and conditions as the parties may mutually determine. 3.Positions and Duties.Employee shall serve Employer in such capacity as the president of Employer may from time to time determine.The parties anticipate that during the term of this Agreement Employee will be involved directly in providing services consistent with the type of services normally provided by a Chief Credit Officer, and as such services may evolve.Employee shall report to the President of Employer shall provide such services as may be appropriate to his position and as may be from time to time determined by such persons.The Board of Directors or Board as referred to in this Agreement means the Board of Directors of Merchants.During the Employment Term, Employee shall devote substantially all his working time and efforts to the business and affairs of the Employer and shall not engage in any activity which is competitive with or adverse to the business of the Employer or any of its affiliates whether done as a partner, director, officer, employee, shareholder of or consultant or advisor to any other business. 4.Compensation.As compensation for services provided pursuant to this Agreement, Employee shall receive the compensation and other benefits set forth below: (i)Base Salary.During the Employment Term, Employee shall receive an annual base salary ("Base Salary") in such amounts as may from time to time be approved by the Board of Directors.The minimum initial Base Salary shall be $160,000.Such amount shall be subject to review and to annual adjustment by the Board of Directors in accordance with Employer's normal personnel practices.Employee's Base Salary and other compensation shall be paid in accordance with Employer's regular payroll practices.Reduction in salary shall only occur pursuant to a directive issued by the Board of Directors requiring a general reduction of salaries for executive officers. (ii)Bonus Payments.In addition to Base Salary, Employee shall be entitled, during the Employment Term, to such bonuses and other incentive compensation as may be determined from time to time by the Board of Directors. (iii)Other Benefits.During the Employment Term, Employer shall provide to Employee, in addition to Base Salary, such other fringe benefits as are made generally available to employees serving in comparable positions at Employer.Such benefits include participation in group health, life, disability, or similar insurance program and in pension, profit sharing, deferred compensation, 401(k) or other similar retirement program provided.Granting of stock options shall be subject to approval of the Executive Stock Option Committee of Employer. Employee shall be entitled to vacation, sick time, personal days and other perquisites in the same manner and to the same extent as provided other employees serving in comparable positions at Employer.Executive shall be entitled to an auto allowance of $650.00 per month. Nothing contained herein shall be construed as granting Employee the right to continue in any benefit plan or program, or to receive any other perquisite of employment, provided under this section4(iii) (except to the extent Employee had previously earned or otherwise accumulated vested rights therein) following a valid and lawful termination, discontinuance or modification of such plan, program or perquisite. 5.Termination.This Agreement may be terminated, subject to payment of the compensation and other benefits described below, upon occurrence of any of the events described herein.The date on which Employee ceases to be employed under this Agreement, after giving effect to the period of time specified in any notice requirement, is referred to as the "Termination Date." (i)Death; Disability.This agreement shall terminate upon the death or disability of Employee.As used in this Agreement, "disability" means Employee's inability, as the result of physical or mental incapacity, to substantially perform his duties for a period of 180 consecutive days.If the Employer and Employee cannot agree as to the existence of a disability, the determination shall be made by a qualified independent physician acceptable to both parties, or alternatively, by a physician designated by the president of the medical society for the county in which Employee resides.The costs of any such medical examination shall be borne by Employer. 2 If termination occurs as a result of death or disability, no additional compensation shall be payable to Employee under this Agreement except as specifically provided herein.Notwithstanding anything to the contrary contained herein, Employee shall receive all compensation and other benefits to which he was entitled under Section4, and the plans and programs provided therein, by reason of employment through the Termination Date. (ii)Cause.Employer may terminate Employee's employment under this Agreement for Cause at any time, and thereafter Employer shall have no further obligation under this Agreement.Notwithstanding anything to the contrary contained herein, Employee shall receive all compensation and other benefits in which he was vested or to which he was otherwise entitled under Section4 and the plans and programs provided therein, by reason of employment through the Termination Date. For purposes of this Agreement, "Cause" shall mean: (a) A failure by Employee to substantially perform his duties to the satisfaction of the Board of Directors (other than failure resulting from incapacity) after a written demand by the Board, which demand identifies, with reasonable specificity, the manner in which the Board believes Employee has not substantially performed, and Employee's failure to cure within a thirty (30)day period of time after his receipt of this notice; (b) A criminal conviction of or plea of nolo contendere by Employee for any act involving dishonesty, breach of trust or a violation of the laws of the State of Wisconsin or the United States; (c) A criminal conviction of or plea of nolo contendere by Employee for the commission of any felony; (d) A material breach of fiduciary duty by Employee involving substantial personal profit; (e) A willful violation of any law, rule or order by Employee (other than traffic violations or similar offenses); or (f) Incompetence, personal dishonesty or material breach of any provision of this Agreement or any willful misconduct by Employee. (iii)Voluntary Termination by Employee.Employee may voluntarily terminate employment at any time by giving at least thirty (30) days prior written notice to Employer.In such event, Employee shall have no further obligation hereunder, except that Employee shall receive all compensation and other benefits in which he was vested or to which he was otherwise entitled under Section4 and the plans and programs provided therein, by reason of his employment through the Termination Date. 3 (iv)Termination of Employee Without Cause.Employer may terminate Employee's employment without Cause at any time by giving written notice to Employee.
